NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   D. J. DONNELLY, DBA TRIUMPH DONNELLY
                STUDIOS LLC,
               Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1846
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:18-cv-00235-RHH, Senior Judge Robert
H. Hodges, Jr.
                ______________________

               Decided: August 10, 2018
                ______________________

   D. J. DONNELLY, Seneca, SC, pro se.

    JESSICA COLE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA PREHEIM,
CHAD A. READLER.
                 ______________________
2                                DONNELLY v. UNITED STATES




Before LOURIE, O’MALLEY, and WALLACH, Circuit Judges.
PER CURIAM.
     D.J. Donnelly, doing business as Triumph Donnelly
Studios LLC, (“Donnelly”) appeals from the decision of the
United States Court of Federal Claims dismissing his
complaint for lack of subject matter jurisdiction. We
affirm.
                       BACKGROUND
    On February 14, 2018, Donnelly filed suit in the Court
of Federal Claims under the Federal Tort Claims Act,
alleging that the United States Postal Service engaged in
negligent and tortious conduct when it lost “confidential
movie materials” that he sent via Priority Mail. Donnelly
sought damages in the amount of $50,000.
    On April 9, 2018, the Court of Federal Claims sua
sponte dismissed Donnelly’s complaint for lack of subject
matter jurisdiction. Appellee’s App. 32. Therein, the
court explained that it lacks jurisdiction to address claims
submitted under the Federal Tort Claims Act. Id. (citing
28 U.S.C. § 1491(a) (2011)).
   Donnelly timely appealed. We have jurisdiction under
28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review de novo a decision by the Court of Federal
Claims to dismiss for lack of jurisdiction. RadioShack
Corp. v. United States, 566 F.3d 1358, 1360 (Fed. Cir.
2009).
    The Court of Federal Claims is a court of limited
jurisdiction. Brown v. United States, 105 F.3d 621, 623
(Fed. Cir. 1997). The Tucker Act confers jurisdiction on
the Court of Federal Claims over “any claim against the
United States founded either upon the Constitution, or
any Act of Congress or any regulation of an executive
DONNELLY v. UNITED STATES                                   3



department, or upon any express or implied contract with
the United States, or for liquidated or unliquidated dam-
ages in cases not sounding in tort.”                 28 U.S.C.
§ 1491(a)(1). By its express terms, therefore, the Tucker
Act excludes tort claims from the Court of Federal Claims’
jurisdiction. Rick’s Mushroom Serv., Inc. v. United States,
521 F.3d 1338, 1343 (Fed. Cir. 2008). Indeed, the Federal
Tort Claims Act provides that district courts have exclu-
sive jurisdiction over tort claims.          See 28 U.S.C.
§ 1346(b)(1); see also Ledford v. United States, 297 F.3d
1378, 1382 (Fed. Cir. 2002) (“The Court of Federal Claims
is not a district court of the United States . . . .”).
    Donnelly’s claims—“negligence, careless conduct and
wrongful tortious conduct”—are all causes of action that
sound in tort. Appellee’s App. 1; see Rick’s Mushroom
Serv., 521 F.3d at 1343 (“A claim for professional negli-
gence is a tort claim.”). Because the Court of Federal
Claims lacks jurisdiction to consider tort claims, the court
properly dismissed Donnelly’s complaint. See Brown, 105
F.3d at 623.
    On appeal, Donnelly argues that the government was
required to file an answer before the court could dismiss
his case. Appellant’s Br. 2. To the contrary, however, a
court may sua sponte address a challenge to its own
jurisdiction at any time. Folden v. United States, 379
F.3d 1344, 1354 (Fed. Cir. 2004). In deciding whether
there is subject matter jurisdiction, “the allegations stated
in the complaint are taken as true and jurisdiction is
decided on the face of the pleadings.” Id. (quoting Shearin
v. United States, 992 F.2d 1195, 1195–96 (Fed. Cir. 1993)).
The Court of Federal Claims correctly applied this stand-
ard, explaining that, because Donnelly submitted claims
under the Federal Tort Claims Act, “[e]ven if plaintiff’s
allegations in the complaint are true, they do not give rise
to a cause of action over which this court has subject-
matter jurisdiction.” Appellee’s App. 32.
4                                DONNELLY v. UNITED STATES




    Donnelly also argues that the trial court failed to
consider that his claim has now been denied four times—
once by the Court of Federal Claims and three times by
administrative bodies.       Donnelly attached documents
relevant to those other proceedings as exhibits to his
complaint, and submits that the Court of Federal Claims
erred by failing to fully review these exhibits. Appellant’s
Br. 2. Neither argument has merit.
    First, the fact that other administrative bodies have
denied Donnelly’s claim is insufficient to confer jurisdic-
tion on the Court of Federal Claims. To establish jurisdic-
tion, a plaintiff must identify a money-mandating source
of law that fits within the Tucker Act’s jurisdictional
grant. See Todd v. United States, 386 F.3d 1091, 1094
(Fed. Cir. 2004) (“[J]urisdiction under the Tucker Act
requires the litigant to identify a substantive right for
money damages against the United States separate from
the Tucker Act itself.”). The Court of Federal Claims
correctly concluded that Donnelly failed to do so.
    Second, although Donnelly suggests that the Court of
Federal Claims failed to thoroughly review the exhibits he
attached to his complaint, he provides no support for this
allegation. Nor does he demonstrate how those exhibits
support his argument that the court erred in dismissing
his complaint. In any event, as previously discussed,
because Donnelly’s claims sound in tort, the Court of
Federal Claims correctly concluded that it lacked jurisdic-
tion to consider them.
                       CONCLUSION
   We have considered Donnelly’s remaining arguments
and find them unpersuasive. We therefore affirm the
Court of Federal Claims’ decision dismissing Donnelly’s
complaint.
                       AFFIRMED